DETAILED ACTION   

1.	The Office Action is in response to Application 175556224 filed on 12/20/2021. Claim 1-20 are pending.       

Notice of Pre-AIA  or AIA  Status
2.	The present application, is being examined under the pre-AIA  first to invent provisions.

			Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 03/18/2022, 10/20/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
5. 	Claim 1-8 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1,  6, 25 of US Patent US 9652655 B2 and in view of US 8792693 B2 (referred as “693”) and further in view of Schwartz et al.  (US 20070219059) and further in view of Chuanggui et al.  (US 20060293557) indicated below.  
For Claim 1-8, although the conflicting claims are not identical, they both are dealing with method for estimating extracorporeal fluids.  As clearly indicated in the table below, each claimed limitations of claim 1-8 of the current application are anticipated by the corresponding limitations of claim 1,  6, 25 of the reference patent except for indexing the sample counter for the physical sample after the step of estimating the extracorporeal blood volume; edge detection to isolate the physical sample from a background of a field of view of the optical sensor, distance sensor and displaying on the display an augmented reality overlay.

Current Application
 US 9652655 B2  
Claim 1:

A method for estimating extracorporeal blood volume in at least a portion of a physical sample, the method comprising: 
associating a physical dimension of the portion of the physical sample with an image of the physical sample captured by an optical sensor by determining at least one of an estimated distance and an estimated angle between a capture origin of the image and the portion of the physical sample based on a returned signal transmitted from a distance sensor towards the physical sample; 
extracting a feature from the image of the physical sample; 
estimating the extracorporeal blood volume in the portion of the physical sample based on the extracted feature and the determined at least one of the estimated distance and the estimated angle; 
and displaying on a display the estimated extracorporeal blood volume








claim 2’s limitation:

displaying on the display an augmented reality overlay in which the image of the portion of the physical sample is displayed with at least one of the estimated extracorporeal blood volume or a sample counter


claim 3’s limitation:
indexing the sample counter for the physical sample after the step of estimating the extracorporeal blood volume

claim 4’s limitation:

displaying on the display a dynamic augmented reality overlay in which a live video stream is displayed with at least one of the estimated extracorporeal blood volume or a sample counter
claim 5’s limitation:
implementing edge detection to isolate the physical sample from a background of a field of view of the optical sensor
claim 6’s limitation:
extracting the feature from the image of the physical sample comprises extracting a color intensity value in a component space



claim 7’s limitation:
tagging the image of the physical sample with a blood volume indicator according to the extracted feature, wherein the extracorporeal blood volume is estimated based on the blood volume indicator


claim 8’s limitation:
wherein tagging the image of the physical sample with the blood volume indicator comprises transforming the extracted feature into the blood volume indicator according to a parametric model


Claim 1 


A method for estimating the extracorporeal blood volume in a portion of a physical sample, the method comprising: 

extracting a feature from a portion of an image of the sample;  tagging the portion of the image of the sample with a blood volume indicator according to the extracted feature;  

and estimating the extracorporeal blood volume in at least the portion of the physical sample 
associated with the portion of the image of the sample, according to the blood volume indicator;  

wherein extracting the feature from the portion of the image of the sample comprises extracting the feature that comprises a color intensity value in a component space;  

and wherein tagging the portion of the image of 
the sample with the blood volume indicator comprises transforming the extracted feature into the blood volume indicator according to a parametric model

claim 18’s limitation:

wherein estimating the extracorporeal blood 
volume in at least the portion of the physical sample comprises associating a physical dimension of the physical sample with the portion of the image of the sample by transforming the portion of the image according to at least one of an estimated distance and an estimated angle between a capture origin of the image and the physical sample


a processor that extracts a feature from a portion of an image of the sample


claim 6’s limitation:

estimating the extracorporeal blood volume in at least the portion of the sample comprises estimating the total extracorporeal blood volume in the physical sample based upon aggregated blood volume indicator tags of the portion of the image of the sample and substantially all other portions of the image
















claim 25’s limitation:

extracting the feature from the portion 
of the image of the sample comprises extracting the feature that comprises a color intensity value in a component space

claim 1’s limitation:

extracting the feature that comprises a color intensity value in a component space

claim 1’s limitation:
tagging the portion of the image of the sample with a blood volume indicator according to the extracted feature… wherein tagging the portion of the image of the sample with the blood volume indicator


claim 1’s limitation:
wherein tagging the portion of the image of the sample with the blood volume indicator comprises transforming the extracted feature into the blood volume indicator according to a parametric model






Claim 1,  6, 25 of US 9652655 does not disclose explicitly indexing the sample counter for the physical sample after the step of estimating the extracorporeal blood volume; edge detection to isolate the physical sample from a background of a field of view of the optical sensor.
693 discloses that indexing the sample counter for the physical sample after the step of estimating the extracorporeal blood volume (column 19, line 5-15, …identifying additional physical samples in fields of view of the optical sensor and indexing the sample counter for the identified additional physical samples, either in series before or after identifying the physical sample or substantially simultaneously while identifying the physical sample; column 22, line 19-30, … the sample counter is preferably indexed in Block S120 only when the identified physical sample is determined to be unique amongst the set of past identified physical samples);
edge detection to isolate the physical sample from a background of a field of view of the optical sensor (column 17, line 58-67, … implements edge detection to determine a 60 boundary of the physical sample visible in the field of view and subsequently removes substantially all of the field of view that is outside the estimated boundary of the physical sample…; column 20, line 5-11, … indexes the sample counter only for the physical sample that is confirmed).
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify Claim 1,  6, 25 of US 9652655 to incorporate indexing the sample counter for the physical sample after the step of estimating the extracorporeal blood volume; edge detection to isolate the physical sample from a background of a field of view of the optical sensor for the benefit of enable surgeon, nurse, anesthesiologist, gynecologist, soldier, paramedic, or other user to estimate blood volume in one or more physical samples to generate a total estimated blood loss (EBL) of a patient (e.g., see 693,  column 2, line 43-58).
Claim 1,  6, 25 of US 9652655 does not disclose explicitly distance sensor.
Schwartz discloses a distance sensor (fig. 3b, component 114; paragraph 0199, 114 Virtual Distance Sensor).
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify Claim 1,  6, 25 of US 9652655 to incorporate distance sensor for the benefit of having accurate distance measurement.
Claim 1,  6, 25 of US 9652655 does not disclose explicitly displaying on the display an augmented reality overlay and displaying on the display a dynamic augmented reality overlay in which a live video stream is displayed.
Chuanggui discloses a displaying on the display an augmented reality overlay and displaying on the display a dynamic augmented reality overlay in which a live video stream is displayed (paragraph 0076, … The real image can be overlaid on the virtual image (real image is on the virtual image), or be overlaid by the virtual image (the virtual image is on the real image). The transparency of the overlay image can be changed so that the augmented reality image can be displayed in various ways, with the virtual image only, real image only, or a combined view).
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify Claim 1,  6, 25 of US 9652655 to incorporate a displaying on the display an augmented reality overlay and displaying on the display a dynamic augmented reality overlay in which a live video stream is displayed for the benefit of having better view of the result (paragraph 0076).

6. 	Claim 9-18 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1,  18, 6, 7 of US Patent US 9652655 B2 and in view of US 8792693 B2 (referred as “693”) and further in view of Schwartz et al.  (US 20070219059) and further in view of Chuanggui et al.  (US 20060293557) indicated below.  
For Claim 9-18, although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with system for estimating extracorporeal fluids.  As clearly indicated in the table below, each claimed limitations of claim 9-18 of the current application are anticipated by the corresponding limitations of claim 1,  18, 6, 7 of the reference patent except for surgical textile, edge detection to isolate the surgical textile from a background of the field of view of the optical sensor, indexing a sample counter for the surgical textile,  identifying additional surgical textiles in fields of view of the optical sensor, and indexing the sample counter for the identified additional surgical textiles, determining whether the surgical textile is unique amongst past identified physical samples; and indexing the sample counter if the surgical textile is unique, distance sensor and displaying on the display an augmented reality overlay.
Current Application
 US 9652655 B2  
Claim 9:

A method for estimating extracorporeal blood volume in at least a portion of a physical sample, the method comprising: 
identifying the physical sample in a field of view of an optical sensor as a surgical textile; 
receiving from a distance sensor a returned signal transmitted towards the surgical textile; 
extracting a feature from the portion of an image of the surgical textile captured by the optical sensor; 
estimating the extracorporeal blood volume in the portion of the surgical textile based on the extracted feature and the returned signal; 
and displaying on a display the estimated extracorporeal blood volume







claim 10’s limitation:

implementing edge detection to isolate the surgical textile from a background of the field of view of the optical sensor
claim 11’s limitation:

indexing a sample counter for the surgical textile
claim 12’s limitation:
identifying additional surgical textiles in fields of view of the optical sensor, and indexing the sample counter for the identified additional surgical textiles

claim 13’s limitation:
determining whether the surgical textile is unique amongst past identified physical samples; and indexing the sample counter if the surgical textile is unique

claim 14’s limitation:
displaying on the display an augmented reality overlay in which the image of the surgical textile is presented with at least one of the estimated extracorporeal blood volume or the sample counter

claim 15’s limitation:
displaying on the display a dynamic augmented reality overlay in which a live video stream is displayed with at least one of the estimated extracorporeal blood volume or the sample counter
claim 16’s limitation:
estimating total extracorporeal blood volume in the surgical textile by summing the estimated extracorporeal blood volume in the portion of the surgical textile with estimated extracorporeal blood volumes in substantially all other portions of the surgical textile

claim 17’s limitation:
comprising estimating patient blood loss by summing the estimated total extracorporeal blood volume in the surgical textile with estimated total extracorporeal blood volumes of additional surgical textiles in additional fields of view of the optical sensor

claim 18’s limitation:
tagging the image of the physical sample with a blood volume indicator according to the extracted feature, wherein the extracorporeal blood volume is estimated based on the blood volume indicator
Claim 1 


A method for estimating the extracorporeal blood volume in a portion of a physical sample, the method comprising: 

extracting a feature from a portion of an image of the sample;  tagging the portion of the image of the sample with a blood volume indicator according to the extracted feature;  

and estimating the extracorporeal blood volume in at least the portion of the physical sample 
associated with the portion of the image of the sample, according to the blood volume indicator;  

wherein extracting the feature from the portion of the image of the sample comprises extracting the feature that comprises a color intensity value in a component space;  

and wherein tagging the portion of the image of 
the sample with the blood volume indicator comprises transforming the extracted feature into the blood volume indicator according to a parametric model

claim 18’s limitation:

wherein estimating the extracorporeal blood 
volume in at least the portion of the physical sample comprises associating a physical dimension of the physical sample with the portion of the image of the sample by transforming the portion of the image according to at least one of an estimated distance and an estimated angle between a capture origin of the image and the physical sample


a processor that extracts a feature from a portion of an image of the sample


























claim 6’s limitation:

estimating the extracorporeal blood volume in at least the portion of the sample comprises estimating the total extracorporeal blood volume in the physical sample based upon aggregated blood volume indicator tags of the portion of the image of the sample and substantially all other portions of the image

claim 7’s limitation:
estimating patient blood loss by aggregating the estimated total extracorporeal blood volume in the physical sample and estimated total extracorporeal blood volumes in additional physical samples in additional images


claim 1’s limitation:
tagging the portion of the image of the sample with a blood volume indicator according to the extracted feature… wherein tagging the portion of the image of the sample with the blood volume indicator



Claim 1,  18, 6, 7 of US 9652655 does not disclose explicitly of surgical textile, edge detection to isolate the surgical textile from a background of the field of view of the optical sensor, indexing a sample counter for the surgical textile,  identifying additional surgical textiles in fields of view of the optical sensor, and indexing the sample counter for the identified additional surgical textiles, determining whether the surgical textile is unique amongst past identified physical samples; and indexing the sample counter if the surgical textile is unique.
693 discloses that surgical textile (column 2, line 42-50, … The physical sample is preferably an absorbent surgical gauze sponge, a surgical dressing, or a surgical towel, though the sample can be any other textile …);
edge detection to isolate the surgical textile from a background of the field of view of the optical sensor, indexing a sample counter for the surgical textile (column 17, line 58-67, … implements edge detection to determine a 60 boundary of the physical sample visible in the field of view and subsequently removes substantially all of the field of view that is outside the estimated boundary of the physical sample…; column 20, line 5-11, … indexes the sample counter only for the physical sample that is confirmed);
identifying additional surgical textiles in fields of view of the optical sensor, and indexing the sample counter for the identified additional surgical textiles, determining whether the surgical textile is unique amongst past identified physical samples (column 19, line 5-15, …identifying additional physical samples in fields of view of the optical sensor and indexing the sample counter for the identified additional physical samples, either in series before or after identifying the physical sample or substantially simultaneously while identifying the physical sample);
and indexing the sample counter if the surgical textile is unique (column 22, line 19-30, … the sample counter is preferably indexed in Block S120 only when the identified physical sample is determined to be unique amongst the set of past identified physical samples).
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify Claim 1,  18, 6, 7 of US 9652655 to incorporate surgical textile, edge detection to isolate the surgical textile from a background of the field of view of the optical sensor, indexing a sample counter for the surgical textile,  identifying additional surgical textiles in fields of view of the optical sensor, and indexing the sample counter for the identified additional surgical textiles, determining whether the surgical textile is unique amongst past identified physical samples; and indexing the sample counter if the surgical textile is unique for the benefit of enable surgeon, nurse, anesthesiologist, gynecologist, soldier, paramedic, or other user to estimate blood volume in one or more physical samples to generate a total estimated blood loss (EBL) of a patient (e.g., see 693,  column 2, line 43-58).
Claim 1,  18, 6, 7 of US 9652655 does not disclose explicitly distance sensor.
Schwartz discloses a distance sensor (fig. 3b, component 114; paragraph 0199, 114 Virtual Distance Sensor).
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify Claim 1,  18, 6, 7 of US 9652655 to incorporate distance sensor for the benefit of having accurate distance measurement.
Claim 1,  18, 6, 7 of US 9652655 does not disclose explicitly displaying on the display an augmented reality overlay and displaying on the display a dynamic augmented reality overlay in which a live video stream is displayed.
Chuanggui discloses a displaying on the display an augmented reality overlay and displaying on the display a dynamic augmented reality overlay in which a live video stream is displayed (paragraph 0076, … The real image can be overlaid on the virtual image (real image is on the virtual image), or be overlaid by the virtual image (the virtual image is on the real image). The transparency of the overlay image can be changed so that the augmented reality image can be displayed in various ways, with the virtual image only, real image only, or a combined view).
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify Claim 1,  18, 6, 7 of US 9652655 to incorporate a displaying on the display an augmented reality overlay and displaying on the display a dynamic augmented reality overlay in which a live video stream is displayed for the benefit of having better view of the result (paragraph 0076).

7. 	Claim 19-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 12 of US Patent US 9652655 B2 and in view of Fathallah et al.  (US 20050063831) indicated below.  
For Claim 19-20, although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with system for estimating extracorporeal fluids.  As clearly indicated in the table below, each claimed limitations of claim 19-20 of the current application are anticipated by the corresponding limitations of claim 12 of the reference patent except for except for distance sensor configured to transmit and receive a signal indicative of at least one of an angle of the optical sensor relative to the physical sample and a distance between the optical sensor and the physical sample and the distance sensor is an infrared sensor.

Current Application
 US 9652655 B2  
Claim 19:

A system for determining extracorporeal blood volume in a physical sample, the system comprising: 
an optical sensor that captures an image of at least a portion of the physical sample; 
a distance sensor configured to transmit and receive a signal indicative of at least one of an angle of the optical sensor relative to the physical sample and a distance between the optical sensor and the physical sample; 
a processor configured to extract a feature from the image of the physical sample, and estimate the extracorporeal blood volume in the portion of the physical sample based on the extracted feature and the signal received from the distance sensor; 
and a display in communication with the processor and configured to display the extracorporeal blood volume

claim 20’s limitation:

wherein the distance sensor is an infrared sensor
Claim 12 


A system for determining the extracorporeal blood volume in a physical sample, the system comprising: 

an optical sensor that captures an image of the 
physical sample;  







a processor that extracts a feature from a portion of an image of the sample, tags the portion of the image of the sample with a blood volume indicator according to the extracted feature, and estimates the extracorporeal blood volume in at least a portion of the physical sample, identified in the portion of the image of the sample, according to the blood volume indicator;  

and a display that depicts the estimated blood volume in at  least the portion of the physical sample







Claim 12 of US 9652655 does not disclose explicitly of distance sensor configured to transmit and receive a signal indicative of at least one of an angle of the optical sensor relative to the physical sample and a distance between the optical sensor and the physical sample and the distance sensor is an infrared sensor.
Fathallah discloses distance sensor configured to transmit and receive a signal indicative of at least one of an angle of the optical sensor relative to the physical sample and a distance between the optical sensor and the physical sample and the distance sensor is an infrared sensor (paragraph 0055, The orientation sensor 140 is shown as an infrared reflective sensor which determines the distance).
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify Claim 12 of US 9652655 to incorporate distance sensor configured to transmit and receive a signal indicative of at least one of an angle of the optical sensor relative to the physical sample and a distance between the optical sensor and the physical sample and the distance sensor is an infrared sensor for the benefit of having accurate distance measurement.

7.	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hiruma et al. (US 8241238 B2) and in view of   Fathallah et al.  (US 20050063831). 

Regarding claim 19, Hiruma discloses a system determining extracorporeal blood volume in a physical sample (fig. 1) comprising: 
an optical sensor that captures an image of at least a portion of the physical sample (column 5, line 52-65, …the cell is imaged by the imaging device 42 such as a CCD camera with lens, and thus image data of the cell is acquired);
a processor (fig. 1, component 45, 25, 14, 30) 
configured to extract a feature from the image of the physical sample, and estimate the extracorporeal blood volume in the portion of the physical sample based on the extracted feature and the signal received (fig. 1, component 45, Image analyzer; also suggested in column 6, line 7-20, … image analyzer 45, in the case of displaying the cell image to the operator, selects necessary data from the stored image data and transmits it to the display… image analyzer 45, with reference to the information relating to the specific type of cell, analyzes the cell image and decides whether the cell is the specific type of cell…; in which, the necessary data and information is a feature extracted from an image ; column 3, line 28-38, … the subject will indicate a body of a patient; column 4, line 21-29, …optically measuring cell information on the physical quantity relating to the volume of the cell itself or a nucleus of the cell…; in which, the cell information on the physical quantity is a fluid volume indicator; as suggested in column 9, line 48-60, …information is acquired regarding presence/absence of a cell in the blood flowing through the flow cell 17 and the physical quantity… relating to the volume of the cell or nucleus of the cell in the case of presence of the cell…; in which, the volume of the cell is an extracorporeal fluid volume and it is based on the fluid volume indicator which is the cell information on the physical quantity).
a display in communication with the processor and configured to display the extracorporeal blood volume (column 6, line 1-15, …a display 46 is connected to the image analyzer 45. The display 46 is displaying means for displaying the cell image acquired in the image acquiring section 40 to an operator).
It is noticed that Hiruma does not disclose explicitly of distance sensor configured to transmit and receive a signal indicative of at least one of an angle of the optical sensor relative to the physical sample and a distance between the optical sensor and the physical sample and the distance sensor is an infrared sensor.
Fathallah discloses distance sensor configured to transmit and receive a signal indicative of at least one of an angle of the optical sensor relative to the physical sample and a distance between the optical sensor and the physical sample and the distance sensor is an infrared sensor (paragraph 0055, The orientation sensor 140 is shown as an infrared reflective sensor which determines the distance).
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the system to incorporate distance sensor configured to transmit and receive a signal indicative of at least one of an angle of the optical sensor relative to the physical sample and a distance between the optical sensor and the physical sample and the distance sensor is an infrared sensor for the benefit of having accurate distance measurement.

Regarding claim 20,  the combination of Hiruma and Fathallah teaches the limitations recited in Claim 19 as discussed above. In addition, Fathallah further teaches that the distance sensor is an infrared sensor (paragraph 0055, The orientation sensor 140 is shown as an infrared reflective sensor which determines the distance).
The motivation of combination is the same as in claim 19’s rejection.


15. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
16.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423